EXHIBIT 23.2 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM I.C. Isaacs & Company, Inc. New York, New York We hereby consent to the incorporation by reference in this Registration Statement on Form S-8 of I.C. Isaacs & Company, Inc. (the “Company”) of our report dated March 29, 2007, relating to the consolidated financial statements and financial statement schedule, which appear in the Company’s Annual Report on Form 10-K for the year ended December 31, 2006. /s/ BDO Seidman, LLP Bethesda, Maryland June 21, 2007
